FROM                                                      (TUE)DEC 15 2015 1It5/ST. 8:54/No.7500000342 P 8




                                               NO. 16,-'i07-1000
                                                                                      FILED IN
   STATE OF TEXAS                                                             6th COURT OF APPEALS
                                                      §   IN THE DISTRICT COURTTEXARKANA,
                                                                                  
            TEXAS
                                                      §
                     12/16/2015 10:56:34 AM
   vs.                                                §   402ND JUDICIAL DISTRICTDEBBIE
                                                                                    
      AUTREY
                                                      §                                Clerk                                t
   NATHAN LEE BURNETT                                 § WOOD COUNTY, TEXAS                                                  i
                                                                                                    ~\
                                                                                          .--(...   '..~
                                             NOTICE OF APPEAL                             --:?o~
                                                                                            ~z
                                                                                           -)if'y

   TO T~ HONORABLE JUDG~ OF SAID COURT:]?~                                                                      ~
             ' "                                                                                    _J'r'h­



   gives
              .
              • .
       , lOW c,omes N~than Lee B~~ett, Defendant in the above styled and num~~red caUS6~~';.
           th~fi    wntten notice of appeal, to the Court of Appeals of the State of 1exas from
                                                                                                    ~~~
                                                                                                     l . ~J




                                                                                                           ~e